DETAILED ACTION
This communication is responsive to applicants filing an RCE request on 01/08/2021.
Claims 1-20 are present for examination. 


Allowable Subject Matter
Claims 1-20  are allowed.

The following is an examiner’s statement of reasons for allowance: 

None of these references taken either alone or in combination with the prior art of record disclose:
“by the summarizer based on the examining, a main body of the content; extracting, by the summarizer, texts from the main body of the content; concatenating, by the summarizer, the texts from the main body of the content into a text block; making, by the summarizer, a call to an artificial intelligence (AI) platform, the Al platform having a summarization component and a sentiment analyzer component, the call containing the text block and specifying: a summarization range for summarizing the text block, the summarization component of the Al platform for generating a summary of the text block in the summarization range, and the sentiment analyzer component of the Al platform for generating a sentiment of the text block, wherein the Al platform returns, to the summarizer on the user device, the sentiment and the summary in the summarization range;”

These in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record. 

The closes prior art of record are: 

Lee et al: based on receiving user input for content summarization,  determining, as a content summarization range, from among content areas which  are not displayed on the display, a content area corresponding to a location on  the display at which the user input is detected; summarizing content within the  content summarization range according to a type of the content; and displaying 
the summarized content along with the displayed content.

	Chawla et al: The affective summarization system includes a  summarization neural network and an affect predictor neural network.  The  affect predictor neural network is trained to provide a target affect level  based on a word sequence, such as a word sequence for an article or other text 
document.  The summarization neural network is trained to provide a summary sequence based on the target affect level and on the word sequence for the text document.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30a-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144